DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/18/22 regarding the 103 rejection has been fully considered but they are not persuasive. 
	The applicant argues that “Ohara merely describes detecting the failure in the frame synchronization of the optical signal. However, Ohara does not teach or suggest establishing, over an optical link, communication using a first symbol rate of the optical signal, where the establishment of the communication comprises the frame synchronization with a node at a remote end of the optical link.”
	The examiner respectfully disagrees. According to In De Betou et al., the first terminal (Fig. 3, the first end terminal 310) communicates with the second terminal (Fig. 3, the second end terminal 320). In order to establish communication link at first rate (the lowest rate (see, Fig. 1b; step 111)), the two optical terminals must perform synchronization procedure (Fig. 1a; step 110). As shown in Fig. 1b of In De Betou et al., the communication link is established at first rate when the acknowledgement message is received from the second terminal (Fig. 1b, step 114). Otherwise, the communication link has failed (Fig. 1b; step 116). Now, the acknowledgement message is sent from the second terminal (Fig. 2a; step 220) in response to receiving information message from first end terminal (Fig. 2a; step 210). The information message is a data frame as shown in Fig. 6. If the received optical signal such as the information message sent by the first terminal fails frame synchronization, the acknowledgement message cannot be generated. Ohara teaches that the alarm detecting unit 8 monitors a failure in detection of frame synchronization (Fig. 1; Column 6, lines 30-37). It further teaches that transmission control unit 7 stops the transmission of the optical signal (Fig. 1; Column 6, lines 45-48). In other words, failure in frame synchronization prevents the transmission of acknowledgement message to be sent from the second terminal. This will cause link failure (In De Betou et al., Fig. 1b; step 116). Thus, contrary to the applicant’s argument, the present combination with In De Betou et al. teaches the claimed limitation.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 12, 15-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  In de Betou et al. (US20140193161A1) in view of Takahashi (US20080089700A1), Ohara (US5491572), and Medhi (Von Neumann Architecture, 2012).
	Regarding claim 12, In de Betou et al. discloses An apparatus (Fig. 3) for dispersion compensation for an optical link, the apparatus comprising 
	a processor and a memory (Fig. 3; the processing unit 312 and memory 317), the apparatus is operable to: 
	establish communication using a first symbol rate over the optical link (Fig. 3; Fig. 1b; Para. 32; in step 111, the transmission rate is set to the lowest value. This step is followed by sending information message to second end terminal 112. The method further comprises receiving 114 an acknowledgement message from the second end terminal before the timer expires, the acknowledgement message comprising information pertaining to transmission rate capabilities of the second end terminal, the message being received at the lowest transmission rate thereby synchronizing the two terminals with each other and enabling them to start negotiation 120 of transmission rate); 
	and establish communication using a second symbol rate over the optical link, wherein the second symbol rate is higher than the first symbol rate (Fig. 3; Fig. 1a; Fig. 1c; Para. 35; after synchronization 110, the negotiation procedure 120 starts. In step 121, the transmission rate is set to the highest value. This step is followed by sending transmission message to second end terminal 122. The method further comprises receiving 124 a test reply message from the second end terminal before the timer expires confirming reception of the transmission test message sent at the highest transmission rate and using 130 the highest transmission rate for executing communication to the second end terminal).
	However, the present system does not expressly disclose determine the dispersion compensation for the optical link based on the communication at the first symbol rate and using the determined dispersion compensation.
	Takahashi discloses determine a dispersion compensation for the optical link based on the communication at the first symbol rate (Fig. 2; Para. 43; Para. 35;  the transmitting apparatus 110 transmits an optical signal at the bit rate A to the receiving apparatus 120 (step S201). Next, the receiving apparatus 120 searches for an appropriate compensation amount while changing the compensation amount by incremental amount a (S202). The variable dispersion compensator 122 changes the compensation amount under the control of the compensation amount controller 124) and using the determined dispersion compensation (Fig. 2; Para. 35; The variable dispersion compensator 122 changes the compensation amount under the control of the compensation amount controller 124. The data communication begins after compensation as shown in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide dispersion compensation, as taught by Takahashi, in the present system in order to provide more reliable communication system that would enable the system to carry data further at high bit rate and to more accurately demodulate the encoded data.
	However, the present combination does not expressly disclose achieving frame synchronization with a node at a remote end of the optical link.
	Ohara discloses achieving frame synchronization with a node at a remote end of the optical link (Fig. 1; Fig. 2; Column 6, lines 29-44; the alarm detecting unit 8 monitors the quality of the optical signal received by the optical receiver 3, to detect abnormalities such as an absence of the input of the optical signal (the level of the received optical signal being below a level required for converting the same to an electric signal), a failure in detection of frame synchronization (due to an error in a frame bit caused by a low level of the received optical signal), and a bit error in the received bit sequence. The detected result (as to whether or not the received optical signal is normal, and the type of the detected abnormality) is supplied to the control unit 6. The control unit 6 stops the transmission of signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an alarm detecting mechanism, as taught by Ohara, in the present combination in order to detect abnormal state of the communication system and to stop the transmission of the optical signal. 
	However, the present combination does not expressly disclose the memory containing instructions executable by the processor.
Mehdi discloses the memory (Fig. 2.1; the memory) containing instructions (Fig. 2.1; Page 1, last paragraph; the computer’s memory is used to store program instructions and data) executable by the processor (Fig. 2.1; Page 2, third paragraph; once the program is in memory, the operation system then schedules the CPU to begin executing the program instructions. Each instruction to be executed must first be retrieved from memory).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the processor and memory. The motivation would have been to fully automate the communication system that runs on computer software.
	Regarding claim 15, the present combination discloses The apparatus of claim 12, as described and applied above, wherein the memory contains instructions executable by the processor such that the apparatus is further operable to control the dispersion compensation of the optical link to a predetermined first dispersion compensation before the establishment of the communication using the first symbol rate (Takahashi, Fig. 5; Fig. 4; Fig. 7; as shown in Fig. 5, the compensation amount is applied by step of a until the BER is under the predetermined threshold. The communication is established after the search completion as shown in Fig. 7).
	Regarding claim 16, the present combination discloses The apparatus of claim 15, as described and applied above, wherein the memory contains instructions executable by the processor such that the apparatus is further operable to control the dispersion compensation of the optical link to a second dispersion compensation different to the predetermined first dispersion compensation in a case the establishment of the communication using the first symbol rate fails (Takahashi, Fig. 4; Fig. 5; Para. 55; if the clock extraction fails in S402, the compensation amount controller 124 controls the variable dispersion compensator 122 to change the compensation amount on the optical signal by the incremental amount  according to the bit rate of the optical signal, e.g., a, (step S403). Then, the process returns to step S402 and resumes. The compensation amount is added by a as shown in Fig. 5), and reattempt establishing the communication using the first symbol rate based on the controlled dispersion compensation of the optical link to the second dispersion compensation (Takahashi, Fig. 4; after changing the compensation amount by a in S403, the process returns to step S402 and resumes).
	Regarding claim 17, the present combination discloses The apparatus of claim 15, as described and applied above, wherein the memory contains instructions executable by the processor such that the apparatus is further operable to: control the dispersion compensation of the optical link through each of a plurality of further dispersion compensation values in a case the establishment of the communication using the first symbol rate fails(Takahashi, Fig. 4; Fig. 5; Para. 55; if the clock extraction fails in S402, the compensation amount controller 124 controls the variable dispersion compensator 122 to change the compensation amount on the optical signal by the incremental amount  according to the bit rate of the optical signal, e.g., a, (step S403). Then, the process returns to step S402 and resumes. The compensation amount is added by a as shown in Fig. 5. This process repeats again if the clock extraction is failed again); and reattempt establishing the communication using the first symbol rate until communications using the first symbol rate are established (Takahashi, Fig. 4; Fig. 5; after changing the compensation amount by a in S403, the process returns to step S402 and resumes. This process repeats until the BER is under the threshold value).
	Regarding claim 20, the present combination discloses The apparatus of claim 12, as described and applied above, wherein the memory contains instructions executable by the processor such that the apparatus is further operable to establish the communication using the second symbol rate over the optical link using the determined dispersion compensation (Takahashi, Fig. 2; Fig. 5; data communication S207 is performed after the compensation amount search S202 is performed) by controlling a Tunable Chromatic Dispersion Compensator (TCDC) to provide the dispersion compensation (Takahashi, Fig. 1; Fig. 2; Para. 35; The variable dispersion compensator 122 changes the compensation amount under the control of the compensation amount controller 124).
	Regarding claim 1, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 12.
	Regarding claim 4, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 15.
	Regarding claim 5, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 16.
	Regarding claim 6, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 17.
	Regarding claim 7, the present combination discloses The method of claim 1, as described and applied above, wherein the establishment of the communication using the second symbol rate comprises stopping the communication using the first symbol rate (In De Betou et al., Fig. 1a; Fig. 1c; the transmission rate is changed to the highest value in step 121).
	Regarding claim 8, the present combination discloses The method of claim 1, as described and applied above, wherein the dispersion compensation comprises chromatic compensation dispersion (Fig. 1; Para. 12; a compensating unit compensates wavelength dispersion of the optical signal and outputs a compensated signal. Here, wavelength dispersion is chromatic dispersion)).
	Regarding claim 9, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 20.
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over In de Betou et al. (US20140193161A1), Takahashi (US20080089700A1), Ohara (US5491572), and Medhi (Von Neumann Architecture, 2012) in view of Khaleghi et al. (US10211920B1).
	Regarding claim 13, the present combination discloses The apparatus of claim 12, as described and applied above.
	However, the present combination does not expressly disclose determine the dispersion compensation by determining a latency of the communication, and determining the dispersion compensation for the optical link based on the latency.
	Khaleghi et al. discloses determine the dispersion compensation by determining a latency of the communication, and determining the dispersion compensation for the optical link based on the latency (Fig. 1; Column 4, line 66-Column 5, line 2; Column 5, lines 36-38; Portions of the probe pulse are reflected and are returned to the OTDR 118. The associated time delay (i.e., round trip propagation time) permits estimation of optical fiber length, and thus permits estimation of fiber chromatic dispersion. Upon determination of CD, the OSC 116 can be coupled to one or more optical CD compensators 151-155 as shown schematically in FIG. 1. This provides CD compensation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the chromatic dispersion mechanism, as taught by Khaleghi et al., in the present combination in order to continuously monitor and adjustably compensate the dispersion without interrupting the communication of the system.
	Regarding claim 2, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 13.
Claims 10-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over In de Betou et al. (US20140193161A1), Takahashi (US20080089700A1), Ohara (US5491572), and Medhi (Von Neumann Architecture, 2012) in view of Kerfoot, III (US7233738B2).
	Regarding claim 21, the present combination discloses The apparatus of claim 12, as described and applied above, wherein the memory contains instructions executable by the processor such that the apparatus is further operable to determine the dispersion compensation for the optical link by determining a dispersion compensation for path (Takahashi, Fig. 2; Para. 43; Para. 35;  the transmitting apparatus 110 transmits an optical signal at the bit rate A to the receiving apparatus 120 (step S201). Next, the receiving apparatus 120 searches for an appropriate compensation amount while changing the compensation amount by incremental amount a (S202). The variable dispersion compensator 122 changes the compensation amount under the control of the compensation amount controller 124), and to establish the communication using the second symbol rate over the optical link using the determined dispersion compensation by establishing communication using the second symbol rate over a first path using the dispersion compensation determined for the first path (Takahashi, Fig. 2; Para. 35; The variable dispersion compensator 122 changes the compensation amount under the control of the compensation amount controller 124. The data communication begins after compensation as shown in Fig. 2. The data communication bit rate is higher than the bit rate A).
	However, the present combination does not expressly disclose a protected optical link comprising a plurality of paths.
	Kerfoot, III discloses a protected optical link comprising a plurality of paths (Fig. 6; the protection transmission line 54a is shown).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a protection path, as taught by Kerfoot III, in the present combination in order to prevent communication failure due the fiber break or other fiber degradation of the first path.
	Regarding claim 22, the present combination discloses The apparatus of claim 21, as described and applied above, wherein the memory contains instructions executable by the processor such that the apparatus is further operable to establish communication using the second symbol rate over the first path by controlling a dispersion compensation device to provide the dispersion compensation for the first path (Takahashi, Fig. 2; Para. 43; Para. 35;  the transmitting apparatus 110 transmits an optical signal at the bit rate A to the receiving apparatus 120 (step S201). Next, the receiving apparatus 120 searches for an appropriate compensation amount while changing the compensation amount by incremental amount a (S202). The variable dispersion compensator 122 changes the compensation amount under the control of the compensation amount controller 124), and is further operable to: establish communication using the second symbol rate over a second path of the plurality of paths (Kerfoot III, Fig. 6; Column 8, lines 3-7; When a failure in the service line 54 is detected, the transfer switch 60 coupled to the service line 54 and the spare line 54a is reversed such that the spare line 54a is connected to the wavelength separating device 62, restoring traffic connectivity) using the dispersion compensation determined for the second path by controlling the dispersion compensation device to provide the dispersion compensation for the second path (Takahashi, Fig. 2; Para. 43; Para. 35;  the transmitting apparatus 110 transmits an optical signal at the bit rate A to the receiving apparatus 120 (step S201). Next, the receiving apparatus 120 searches for an appropriate compensation amount while changing the compensation amount by incremental amount a (S202). The variable dispersion compensator 122 changes the compensation amount under the control of the compensation amount controller 124); or establish communication using the second symbol rate over a second path of the plurality of paths using the dispersion compensation determined for the second path by controlling a further dispersion compensation device to provide the dispersion compensation for the second path.
	Regarding claim 10, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 21.
	Regarding claim 11, the present combination teaches a device that necessarily performs this method claim in light of the rejection described and applied in claim 22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636